Fisi-i and Lewis, JJ.,
dissenting. Where a verdict of “involuntary manslaughter” was rendered and not otherwise complained of than as above indicated, and where the record discloses that the judge properly charged the jury that there could be no conviction of involuntary manslaughter in the commission of a lawful act, and further instructed them that in the event they found the accused guilty of involuntary manslaughter in the commission of an unlawful act, the form of their verdict would be, “We, the jury, find the defendant guilty of involuntary manslaughter,” a verdict in these terms was sufficiently certain and was rightly construed and treated as a verdict convicting the accused of involuntary manslaughter in the commission of an unlawful act. Wright v. State, 78 Ga. 192.